ON MOTIONS FOR REHEARING
Union and MPD assert in their motion for rehearing that we erred when we held they are not entitled to interest as damages, and when we taxed costs against them based upon the holding. We agree.
In addition to their simple prayers for “interest,” mentioned above, Union and MPD also prayed “for such other and further relief, both special and general,” to which they may be entitled. No exception was leveled at these pleadings.
If interest is a proper element of damages, then it is such as a matter of law. Watkins v. Junker, 90 Tex. 584, 40 S.W. 11, 12 (1897). There, the Court said that “in all cases where the measure of recovery is fixed by the conditions existing at the time the injury is inflicted, the person entitled to recover has also the right to have compensation for the detention of the money to which he is entitled by reason of the wrong done to him.” A recovery on quantum meruit is within the application of this rule. Davidson v. Clearman (Tex.Sup., 1965) 391 S.W.2d 48, 51. Accordingly, Union and MPD were entitled to interest at the legal rate of 6% on their recoveries from November 27, 1972 — the day Black Lake acknowledged completion of the project and accepted it — until the date of judgment, as a matter of law, whether prayed for or not. In any event, the prayers of Union and MPD, in the absence of exceptions, were sufficient to support the awards of interest. Rule 90, Vernon’s Texas Rules of Civil Procedure; Scott v. Gardner, 137 Tex. 628, 156 S.W.2d 513, 515 (1941); John F. Buckner & Sons v. Arkansas Fuel Oil Corp. (Tex.Civ.App.—Waco, 1958, writ ref., n. r. e.) 319 S.W.2d 204, 207.
The complaints in Black Lake’s motion for rehearing are without merit. The motion is overruled. The contention of Union and MPD that we erred in holding that the business records summaries were inadmissible is overruled. In all other respects their motion for rehearing is granted. The portions of our original opinion in which we held the court erred in awarding Union and MPD interest as damages, and in which we taxed costs, are deleted therefrom. The remainder of the opinion is left unchanged. Black Lake’s complaints concerning the awards of interest as damages are overruled.
All costs of trial and this appeal are taxed against Black Lake.